Title: To Benjamin Franklin from Sartine, 22 March 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles 22. mars 1779.
J’ai reçu avec plaisir, Monsieur, le Commodore Gillon de la Caroline meridionale que vous m’avez annoncé et j’espére qu’il aura été content de l’accueil que je lui ai fait. Je serai fort aise de levoir pendant son Sejour ici et de conferer avec lui sur les Objets de sa Mission qui pourront concerner mon Departement.
J’ai l’honneur d’être avec une parfaite Consideration, Monsieur, votre très humble et très obeissant Serviteur—
(signé) De Sartine.
M. Franklin.
